Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-18 and 20-26 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 1 recites a computer-implemented method comprising: gathering a three-dimensional (3D) model of a patient's dentition; identifying a portion of the 3D model of the patient's dentition corresponding to a target tooth, the portion of the 3D model of the patient's dentition being associated with one or more visual attributes of the target tooth; standardizing the 3D model of the target tooth; identifying one or more principal component analysis (PCA) features of the portion of the 3D model of the target tooth, the one or more PCA features being correlated with the one or more visual attributes of the target tooth; determining one or more tooth eruption indicators of the target tooth using the one or more PCA features, the one or more tooth eruption indicators providing a basis to identify an eruption state of the target tooth, wherein determining the one or more tooth eruption indicators of the target tooth comprises using a machine-trained classifier to recognize one or more of an eruption status and a tooth type of the target tooth based on one or more PCA features of a 3D model of one or more representative teeth; and outputting the one or more tooth eruption indicators.
The abstract idea falling under the enumerated grouping of mental processes includes observation which is “identifying a portion of the 3D model of the patient's dentition 
This judicial exception is not integrated into a practical application because the additional elements are not sufficient to amount to significantly more than the judicial exception for the following reasons:
claim 1 limitation “a computer-implemented method” and ““wherein determining the one or more tooth eruption indicators of the target tooth comprises using a machine-trained classifier to recognize one or more of an eruption status and a tooth type of the target tooth based on one or more PCA features of a 3D model of one or more representative teeth” is drawn to a recitation of a generic computer and the use of the generic computer as a tool to perform a mental process which does not preclude the claim from reciting an abstract idea or result in the invocation of statutory eligibility. 
claim 1 limitation “gathering a three-dimensional (3D) model of a patient's dentition” which is considered an insignificant extra-solution activity more specifically data gathering, which does not amount to an inventive concept (See MPEP 2106.05(g)) and 
claim 1 limitation “outputting the one or more tooth eruption indicators” which is considered an insignificant extra-solution activity more specifically data outputting, which does not amount to an inventive concept (See MPEP 2106.05(g)) 
Claim 2 recites “standardizing comprises identifying a predetermined number of angles relative to a center point of the target tooth”, which is considered a further elaboration of the abstract idea of mental processes. 
Claim 3 recites “outputting the one or more tooth eruption indicators comprises outputting an indicator corresponding to one of: a primary erupted tooth, a permanent partially erupted or un-erupted tooth, and a permanent erupted tooth”, which is considered an insignificant extra-solution activity more specifically data outputting, which does not amount to an inventive concept (See MPEP 2106.05(g)).
Claim 4 recites “gathering the 3D model comprises one or more of: taking the 3D model of the patient's teeth, receiving the 3D model of the patient's teeth from an intraoral scanner and receiving the 3D model from a scan of a mold of the patient's teeth”, which is considered an insignificant extra-solution activity more specifically data gathering, which does not amount to an inventive concept (See MPEP 2106.05(g)).
Claim 5 recites “the eruption state comprises one or more of an eruption status and a permanentness status of the target tooth”, which is considered an insignificant extra-solution activity more specifically data outputting, which does not amount to an inventive concept (See MPEP 2106.05(g)).
Claim 6 recites “the permanentness status designates whether the target tooth is a permanent tooth or a primary tooth” which is considered an insignificant extra-solution activity more 
Claim 7 recites “determining the one or more tooth eruption indicators of the target tooth is based, at least in part on one or more of patient age, eruption sequence and patient gender” which is considered a further elaboration of the abstract idea of mental processes. 
Claim 8 recites “determining the one or more tooth eruption indicators comprises comparing the one or more PCA features with one or PCA features of a 3D model of one or more representative teeth” which is considered a further elaboration of the abstract idea of mental processes.
Claim 9 recites “determining the one or more tooth eruption indicators of the target tooth based on the PCA features comprises applying machine learning algorithms selected from the group consisting of Decision Tree, Random Forest, Logistic Regression, Support Vector Machine, AdaBOOST, K-Nearest Neighbor (KNN), Quadratic Discriminant Analysis, and Neural Network”, the specification of the applied machine learning algorithms appears to be a further elaboration of the abstract idea, specifically the use of the generic computer as a tool to perform a mental process which does not preclude the claim from reciting an abstract idea or result in the invocation of stator eligibility (see MPEP 2106.04 (a)(2)(II)(b)). 
Claim 11 recites “the machine-trained classifier implements a convolutional neural network” the specification of the applied machine learning algorithms appears to be a further elaboration of the abstract idea, specifically the use of the generic computer as a tool to perform a mental process which does not preclude the claim from reciting an abstract idea or result in the invocation of stator eligibility (see MPEP 2106.04 (a)(2)(II)(b)). 
Claim 12 recites “outputting a modified version of the 3D model of the patient's teeth to include tooth numbering based at least in part on the eruption state of the target tooth” which is 
Claim 13 recites “receiving a request to identify the one or more tooth eruption indicators of the target tooth; and wherein identifying one or more principal components is performed in response to the request” is considered an insignificant extra-solution activity more specifically selecting a particular data source of type of data to be manipulated (See MPEP 2106.05(g)).
Claim 14 recites “utilizing the one or more tooth eruption indicators as part of an orthodontic treatment plan for the patient's teeth” which is considered a further elaboration of the abstract idea of mental processes. 
Claim 15 recites “the orthodontic treatment plan comprises a pediatric orthodontic treatment plan for a pediatric patient” which is considered a further elaboration of the abstract idea of mental processes.
Claim 16  recites “using the one or more tooth eruption indicators to design at least a portion of a removable orthodontic aligner for the patient's dentition”, as the claim and specification fails to disclose any additional steps or details in the “design” of the orthodontic aligner, the limitation is interpreted under the broadest reasonable interpretation, meaning that this limitation can be performed by a mental processing and as such is considered an elaboration of the abstract idea set forth above. 
Claim 17 recites “outputting the one or more tooth eruption indicators comprising one or more tooth eruption indicator labels corresponding to the one or more tooth eruption indicators” which is considered an insignificant extra-solution activity more specifically data outputting, which does not amount to an inventive concept (See MPEP 2106.05(g)).
Claim 18 recites “identifying the portion of the 3D model is part of an operation of segmenting the 3D model of the patient's dentition” which is considered a further elaboration of the abstract idea of mental processes.
Claim 25 recites “processing an intraoral scan of the patient's dentition; and generating the 3D model using the scan” which is considered the use of the generic computer as a tool to perform a mental process which does not preclude the claim from reciting an abstract idea or result in the invocation of statutory eligibility, the claim invokes computers or other machinery merely as a tool to perform an existing process. (see MPEP 2106.04 (a)(2)(II)(b) and MPEP 2106.5(f)(2)).
Claim 26 recites “using one or more tooth eruption indicators of the target tooth to segment the 3D model of the patient's dentition” which is considered a further elaboration of the abstract idea of mental processes.
Claim 20 recites method of automatically determining an eruption status and an eruption permanentness status indicating a primary or permanent tooth type of a target tooth, the method comprising: receiving, in a computing device, a three-dimensional (3D) model of a patient's teeth including the target tooth; determining, in the computing device, tooth shape features of the target tooth from the 3D model of the patient's teeth; determining, in the computing device, tooth shape features of one or more reference teeth from the 3D model of the patient's teeth; normalizing, in the computing device, at least some of the tooth shape features of the target tooth using the tooth shape features of the one or more reference teeth, wherein normalizing includes normalizing one or more of a mesial-distal width, a buccal-lingual width, a crown height, and a crown center of the 3D model of the target tooth to the one or more reference teeth; extracting one or more principal component analysis (PCA) features using the normalized tooth shape features; applying the PCA features to a machine-trained classifier of the computing device to 
The abstract idea falling under the enumerated grouping of mental processes includes observation which is “method of automatically determining an eruption status and an eruption permanentness status indicating a primary or permanent tooth type of a target tooth, comprising receiving, in a computing device, a three-dimensional (3D) model of a patient's teeth including the target tooth; determining, in the computing device, tooth shape features of the target tooth from the 3D model of the patient's teeth; determining, in the computing device, tooth shape features of one or more reference teeth from the 3D model of the patient's teeth;”, evaluation  which is  “normalizing, in the computing device, at least some of the tooth shape features of the target tooth using the tooth shape features of the one or more reference teeth, wherein normalizing includes normalizing one or more of a mesial-distal width, a buccal-lingual width, a crown height, and a crown center of the 3D model of the target tooth to the one or more reference teeth, extracting one or more principal component analysis (PCA) features using the normalized tooth shape features;”; judgement and opinion which is “determining the eruption status includes determining whether the target tooth is fully erupted, partially erupted or un-erupted, wherein determining the eruption permanentness includes determining whether the target tooth is a primary tooth or a permanent tooth” wherein the claim under broadest reasonable interpretation in light of the specification discloses a process which can be performed 
This judicial exception is not integrated into a practical application because the additional elements are not sufficient to amount to significantly more than the judicial exception for the following reasons:
claim 1 limitation “applying the PCA features to a machine-trained classifier of the computing device to determine the eruption status and the eruption permanentness of the target tooth” is drawn to a recitation of use of a generic computer as a tool to perform a mental process which does not preclude the claim from reciting an abstract idea or result in the invocation of statutory eligibility 
claim 1 limitation “outputting from the computing device the eruption status and the eruption permanentness status indicating the primary or permanent tooth type of the target tooth” which is considered an insignificant extra-solution activity more 
Claim 21 recites “normalizing includes determining a total number of cusps in buccal-mesial, buccal-distal, lingual-mesial, and lingual- distal arch direction surfaces” which is considered a further elaboration of the abstract idea of mental processes.
Claim 22 recites “collecting patient information including one or more of the patient's age, the patient's gender and tooth eruption sequence, wherein the patient information is used as supporting factors for predicting the eruption status and eruption permanentness of the target tooth” which is considered a further elaboration of the abstract idea of mental processes.
Claim 23 recites “the one or more reference teeth includes one or more of a same-side first molar, opposite-side first molar, same-side central incisor, and opposite-side central incisor of the patient” which is considered a further elaboration of the abstract idea of mental processes.
Claim 24 recites “detecting whether a first molar or a central incisor of the patient is missing; and normalizing based on an existing first molar or an existing central incisor of the patient” which is considered a further elaboration of the abstract idea of mental processes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-9, 12, 14-15, 17-18, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Reynard et al (US 2020/0085548) in view of Keustermans et al (WO 2017/220619) and Somasundaram et al (US 2017/0169562).
In regard to claim 1, Reynard discloses computer-implemented method (see figures 1, 4, 6-8} comprising: gathering a three-dimensional (3D) model of a patient's dentition (S100, as disclosed in par 80 discloses acquiring a 3D surface mesh or other suitable surface contour model to obtain an initial model of the upper/lower teeth in an initial arrangement, this includes the surface of teeth, supportive tissue and other features of the dental arch);
identifying a portion of the 3D model of the patient's dentition corresponding to a target tooth (S110, S120 and S130, as disclosed in par 80-81, perform the steps of segmenting the images to define individual teeth from within the acquired 3D mesh or other surface contour model, then labeling each type of tooth for the segmented tooth, an identify the deciduous tooth or permanent teeth among the segmented tooth structure are considered the target tooth), the portion of the 3D model of the patient’s dentition being associated with one or more visual attributes of the target tooth (par 102 discloses that a number of visual attributes can be associated with the target deciduous or permanent tooth, such as size, morphology, enamel, thickness, roof arrangement, and crown height);
standardizing the 3D model of the target tooth (par 82 discloses that obtaining the 3D model requires the capturing of the patient’s dentition at multiple angles with respect to the 
identifying one or more predictive features of the portion of the 3D model of the target tooth, the one or more features being correlated with the one or more visual attributes of the target tooth (par 102 discloses ready classification and differentiation between permanent and deciduous teeth using known surface features, such as size, morphology, enamel thickness, root arrangement, and crown height, using automatic or semiautomatic methods of detection of permanent or deciduous teeth, par 75 discloses the use of predictive modeling techniques such as Moyer’s Mixed Dentition analysis or Tanaka and Johnson analysis to make predictive links between deciduous and permanent teeth); the one or more tooth eruption indicators providing a basis to identify an eruption state of the target tooth (par 98-102 discloses different methods of labeling both permanent and deciduous teeth, wherein the distinguishing between permanent and deciduous teeth includes characteristics such as size, morphology, enamel thickness, root arrangement, and crown height. where these characteristics can be automatically detected and measured to determine the tooth is most likely a deciduous or permanent which are both considered a status of the eruption for a tooth), wherein determining the one or more tooth eruption indicators of the target tooth comprises an automatic method to recognize one or more of an eruption status and a tooth type of the target tooth based on one or more predictive features of a 3D model of one or more representative teeth  (par 102 discloses the automatic detection and measuring of distinguishing characteristics of deciduous and permanent teeth to result in a determination of the tooth type/eruption status of a deciduous or permanent tooth and par 146 discloses the use of algorithms to process the image);

Reynard fails to disclose the identification of the predictive feature as set forth above is by principal component analysis, specifically the one or more predictive features are principal component analysis feature of the portion of the 3D model of the target tooth and determining the one or more tooth eruption indicators of the target tooth comprises using a machine-trained classifier to recognize one or more of an eruption status and a tooth type of the target tooth based on one or more PCA features of a 3D model of one or more representative teeth.
However, Keustermans teaches the identification of a predictive feature being principal component analysis features which are obtained using a 3D model of a targeted area of the patient’s teeth (par 86 discloses the model using statistical models to describe the shape of the individual’s teeth and par 88 discloses the model used is a standard principal component analysis shape model) in planning for a dental appliance (abstract) for the purpose of taking into consideration the largest modes of variation in provided data and thus taking into consideration all permissible features by a mean and linear combination of the components (see par 88).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Reynard to have the identification of the predictive feature as set forth above is by principal component analysis, specifically the one or more predictive features are principal component analysis feature of the portion of the 3D model of the target tooth as disclosed by Keustermans tor the purpose of taking into consideration the largest modes of variation in provided data and thus taking into consideration all permissible 
Somasundaram teaches the use of a machine trained classifier to recognize a tooth tope based on PCA features of a targeted tooth model (par 31 discloses the process of training a classifier to associate a tooth label with a desired feature in a segmented model, par 33 discloses the use of descriptive vectors such as PCA, and par 42 discloses the use of the tooth type classifier based on machine training to enable predictive labeling of a tooth) in a process for the identification of a tooth in a 3D scanned surface (par 24) for the purpose of improving the accuracy in the recognition and identification of a tooth type (par 24). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method of determining of the one or more tooth eruption indicator of the target tooth Reynard/Keustermans to comprise using a using a machine-trained classifier to recognize one or more of an eruption status and a tooth type of the target tooth based on one or more PCA features of a 3D model of one or more representative teeth as taught by Somasundaram for the purpose of improving the accuracy in the recognition and identification of a tooth type. 
Regarding claim 4, Reynard further discloses gathering the 3D model comprises one or more of: taking the 3D model of the patient's teeth, receiving the 3D model of the patient's teeth from an intraoral scanner and receiving the 3D model from a scan of a mold of the patient's teeth 
Regarding claim 5-6, Reynard discloses the eruption state comprises one or more of an eruption status and a permanentness status of the target tooth and the permanentness status designates whether the target tooth is a permanent tooth or a primary tooth. (par 102 discloses the automatic detection and measuring of distinguishing characteristics of deciduous and permanent teeth to result in a determination of the tooth type/eruption status of a deciduous or permanent tooth).
Regarding claim 8, Reynard/Keustermans/ Somasundaram disclose the claimed invention as set forth above in claim 1.Reynard further discloses determining the one or more tooth eruption indicators comprises comparing the one or more predictive features with one or predictive features of a 3D model of one or more representative teeth (par 106 discloses comparing the features of a deciduous tooth with a predictive model to determine the appropriate shape and size of a permanent tooth), but fails to disclose the predictive feature is based on PCA, or is a PCA feature. However, Keustermans discloses the use of PCA features in predictive modeling for dental appliances for the reasons set forth above. 
Regarding claim 9, Reynard/Keustermans/ Somasundaram disclose the claimed invention as set forth above in claim 1. Reynard discloses d further discloses the determination of the one or more tooth eruption indicators of the target tooth based on the predictive features comprise automation (par 146 discloses the use of algorithms to process the images and par 102 discloses the use of automatic detection methods to process characteristics of deciduous and permanent teeth). Keustermans discloses the use of PCA features in predictive modeling for dental appliances for the reasons set forth above, but fails to disclose the specific type of machine 
Regarding claim 12, Reynard further discloses outputting a modified version of the 3D model of the patient's teeth to include tooth numbering based at least in part on the eruption state of the target tooth (par 103-104 discloses the replacement of a deciduous tooth with a substitute model tooth and the eruption status being a numbering based on the eruption status in par 100-101).
Regarding claim 14, Reynard further discloses utilizing the one or more tooth eruption indicators as part of an orthodontic treatment plan for the patient's teeth (par 17-18 disclose using the virtual set up with mixed dentition in the planning of an orthodontic treatment).
Regarding claim 15, Reynard further discloses the orthodontic treatment plan comprises a pediatric orthodontic treatment plan for a pediatric patient (par 16 discloses the plan being for a growing younger patient, which would be considered pediatric).
Regarding claim 17 Reynard further discloses outputting the one or more tooth eruption indicators comprising one or more tooth eruption indicator labels corresponding to the one or more tooth eruption indicators (par 98-102 discloses different methods of labeling both permanent and deciduous teeth).
Regarding claim 18, Reynard further discloses identifying the portion of the 3D model is part of an operation of segmenting the 3D model of the patient's dentition (par 80 discloses $110 segments logic to define individual teeth within a mesh or contour surface model).
Regarding claim 25, Reynard further discloses processing an intraoral scan of the patient's dentition; and generating the 3D model using the scan (par 82-83).
.
Claims 2-3, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reynard in view of Keustermans and Somasundaram as applied to claim 1 above, and further in view of Choi et al (US 2016/0135924).
Regarding claim 2, Reynard/Keustermans/Somasundaram disclose the claimed invention as set forth above in claim 1. Reynard further discloses standardizing comprises identifying a predetermined number of angles (par 82 discloses scanning the patient at different angles), but fails to disclose the angles are relative to a center point of the target tooth.
However, Choi teaches the use of predetermined number of angles relative to a center point of a target tooth to create a tooth shape (par 32-33) for the purpose of comparing the shape of two teeth (par 32).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Reynard/Keustermans/Somasundaram to have the standardizing step include comparing the predetermined number of angles to a center point of the target tooth as disclosed by Choi to establish and compare shapes between two teeth.
Regarding claim 3, Reynard/Keustermans/Somasundaram disclose the claimed invention as set forth above in claim 1. Reynard further discloses outputting the one or more tooth eruption indicators comprises outputting an indicator corresponding to one of: a primary erupted tooth and a permanent erupted tooth (par 98-102 discloses different methods of labeling both permanent and deciduous teeth), but fails to disclose a permanent partially erupted or un-erupted tooth.

Therefore, it would be obvious to one of ordinary skill in the art, to further modify Reynard/Keustermans/Somasundaram to have the outputting of the one or more tooth eruption indicators to correspond further to a permanent partially erupted or un-erupted tooth, as disclosed by Choi for the purpose of taking into consideration data regarding the un-erupted or erupting teeth while manufacturing orthodontic devices.
Regarding claim 13, Reynard/Keustermans/Somasundaram disclose the claimed invention as set forth above in claim 1, but fails to disclose receiving a request to identify the one or more tooth eruption indicators of the target tooth; and wherein identifying the one or more principal components is performed in response to the request.
However, Choi teaches receiving a request to identify the one or more tooth eruption indicators of the target tooth (par 87-89 disclose the use of input of instructions via a keyboard); and wherein identifying the one or more principal components is performed in response to the request (par 89-92 disclose that in response to the executable instructions, data regarding the treatment plane placement and other functions are provided) for the purpose of allowing the calculation and analysis of information for an orthodontic treatment (par 89-90).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Reynard/Keustermans/Somasundaram to receive request to identify the one or more tooth eruption indicators of the target tooth; and wherein identifying the one or more principal components is performed in response to the request as 
Regarding claim 16, Reynard/Keustermans/Somasundaram disclose the claimed invention as set forth above in claim 1. Reynard further discloses using the one or more tooth eruption indicators to design an orthodontic treatment plan for a patient (par 77-78), but fails to disclose the designing of a removable dental aligner.

However, Choi teaches the use of tooth eruption indicators to design a removable dental aligner (par 61-62 discloses the use of eruption data to plan a dental aligner and par 73 discloses the appliance being removable).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Reynard to use tooth eruption indicators to design a removable dental aligner as disclosed by Choi for the purpose of enabling dental misalignment correction over a length of time, while taking into account primary and permanent teeth.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reynard in view of Keustermans and Somasundaram as applied to claim 1 above, and further in view of Bergersen (US 2003/0138752), herein known as Bergersen ‘752.
Regarding claim 7, Reynard/Keustermans/Somasundaram disclose the claimed invention as set forth above in claim 1. Reynard further discloses determining the tooth eruption indicator of the target tooth (par 102), but fails to discloses the use of one or more of a patient age, eruption sequence, and patient gender in the determination of a tooth eruption indicator of a target tooth.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Reynard/Keustermans/Somasundaram to use of one or more of a patient age, eruption sequence, and patient gender in the determination of a tooth eruption indicator of a target tooth as disclosed by Bergersen ‘752 for the purpose of aiding in the identification and planned improvement of dental issues and malocclusions.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reynard in view of Keustermans and Somasundaram as applied to claim 1 above, and further in view of Yoon et al (US 5,742,700).
Regarding claim 11, Reynard/Keustermans/Somasundaram disclose the claimed invention as set forth above in claim 1, but fail to disclose the machine trained classifier implementing a convolutional neural network (claim 11).
However, Yoon teaches a computer implemented method which uses aa machine learning algorithm of a neural network (abstract; Col 1, lines 46-49 which discloses the use of neural network techniques to analyze the statistically derived digital image features) and the use of a machine trained classifier which implements convolutional neural network (col 1, lines 46-52 discloses the use if a database for training a neural network, which is a form of convolutional neural network).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772